UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2012 or x TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-1373 MODINE MANUFACTURING COMPANY (Exact name of registrant as specified in its charter) WISCONSIN 39-0482000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1500 DeKoven Avenue, Racine, Wisconsin (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (262) 636-1200 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.625 par value New York Stock Exchange Securities Registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filero Accelerated Filer þ Non-accelerated Filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo þ Approximately 68 percent of the outstanding shares are held by non-affiliates.The aggregate market value of these shares was approximately $424 million based on the market price of $9.06 per share on September 30, 2011, the last day of our most recently completed second fiscal quarter.Shares of common stock held by each executive officer and director and by each person known to beneficially own more than 5 percent of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates.The determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of shares outstanding of the registrant's common stock, $0.625 par value, was 46,767,162 at June 12, 2012. An Exhibit Index appears at pages 91-94 herein. DOCUMENTS INCORPORATED BY REFERENCE Portions of the following documents are incorporated by reference into the parts of this Form 10-K designated to the right of the document listed. Incorporated Document Location in Form 10-K Proxy Statement for the 2012 Annual Meeting of Shareholders Part III of Form 10-K (Items 10, 11, 12, 13, 14) TABLE OF CONTENTS MODINE MANUFACTURING COMPANY - FORM 10-K FOR THE YEAR ENDED MARCH 31, 2012 PART I 1 ITEM 1. BUSINESS. 1 ITEM 1A. RISK FACTORS. 9 ITEM 1B. UNRESOLVED STAFF COMMENTS. 13 ITEM 2. PROPERTIES. 13 ITEM 3. LEGAL PROCEEDINGS. 14 ITEM 4. MINE SAFETY DISCLOSURE. 14 EXECUTIVE OFFICERS OF THE REGISTRANT. 14 PART II 16 ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. 16 ITEM 6. SELECTED FINANCIAL DATA. 17 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 18 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 37 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 42 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. 84 ITEM 9A. CONTROLS AND PROCEDURES. 84 ITEM 9B. OTHER INFORMATION. 86 PART III 86 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. 86 ITEM 11. EXECUTIVE COMPENSATION. 87 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. 87 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. 87 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. 87 PART IV 87 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES. 87 SIGNATURES 88 SCHEDULE II - VALUATION AND QUALIFYING ACCOUNTS 90 EXHIBIT INDEX 91 (This page intentionally left blank.) Table of Contents PART I ITEM 1. BUSINESS. Modine Manufacturing Company (Modine or the Company) specializes in thermal management systems and components, bringing heating and cooling technology and solutions to diversified global markets.We are a leading global developer, manufacturer and marketer of heat exchangers and systems for use in on-highway and off-highway original equipment manufacturer (OEM) vehicular applications, and to a wide array of building, industrial and refrigeration markets.Product lines include radiators and radiator cores, vehicular air conditioning, oil coolers, charge air coolers, heat-transfer packages and modules, building heating, ventilating and air conditioning (HVAC) equipment and exhaust gas recirculation (EGR) coolers.Our primary customers across the globe are: - Truck, automobile, bus, and specialty vehicle OEMs; - Agricultural, industrial and construction OEMs; - Heating and cooling OEMs; - Construction contractors; and - Wholesalers of plumbing and heating equipment. We focus our development efforts on solutions that meet the pressing heat transfer needs of OEMs and other customers within the commercial vehicle, construction, agricultural, industrial and commercial HVAC industries and, more selectively, within the automotive industry.Our products and systems typically are aimed at solving complex heat transfer challenges requiring effective thermal management.The typical demands are for products and systems that are lighter weight, more compact, more efficient and more durable to meet ever increasing customer standards as they work to ensure compliance with increasingly stringent global emissions, fuel economy and energy efficiency requirements.Our Company’s heritage provides a depth and breadth of expertise in thermal management, which, when combined with our global manufacturing presence, standardized processes, and state-of-the-art technical centers and wind tunnels, enables us to rapidly bring customized solutions to customers at the best value. History Modine was incorporated under the laws of the State of Wisconsin on June 23, 1916 by its founder, Arthur B. Modine.Mr. Modine’s “Spirex” radiators became standard equipment on the famous Ford Motor Company Model T.When he died at the age of 95, A.B. Modine had been granted a total of 120 U.S. patents for heat transfer innovations.The standard of innovation exemplified by A.B. Modine remains the cornerstone of Modine today. Terms; Year References When we use the terms “Modine,” “we,” “us,” the “Company,” or “our” in this report, unless the context requires otherwise, we are referring to Modine Manufacturing Company and its subsidiaries.Our fiscal year ends on March 31.All references to a particular year mean the fiscal year ended March 31 of that year, unless indicated otherwise. Business Strategy and Results Modine focuses on thermal management leadership and highly engineered product and service innovations for diversified, global markets and customers.We are committed to enhancing our presence around the world and serving our customers where they are located.We create value by focusing on customer partnerships and providing innovative solutions for our customers' thermal problems.With the appointment of Tom Marry to the role of Executive Vice President and Chief Operating Officer during fiscal 2012, Modine has reintroduced the Chief Operating Officer position to enhance focus on our business operations and help ensure long-range leadership stability.His appointment will ensure operational continuity across all of our segments, allowing consistent execution and continuous improvement of our business processes across the globe. Modine’s strategy for improved profitability is grounded in diversifying our markets and customer base, differentiating our products and services, technically and commercially, and partnering with customers to deliver the right products in the right markets.Modine’s top five customers are in three different markets – automotive, truck and off-highway – and its ten largest customers accounted for approximately 61 percent of the Company’s fiscal 2012 sales, compared to 58 percent in fiscal 2011.In fiscal 2012, 64 percent of total revenues were generated from sales to customers outside of the U.S., 58 percent of which were generated by Modine’s international operations and 6 percent of which were generated by exports from the U.S.In fiscal 2011, 61 percent of total revenues were generated from sales to customers outside of the U.S., with 56 percent generated by Modine’s international operations and 5 percent generated by exports from the U.S. 1 Table of Contents During fiscal 2012, the Company reported revenues from continuing operations of $1.58 billion, a 9 percent increase from $1.45 billion in fiscal 2011.The Company’s end markets showed improvement from the deep recession experienced during 2009 and 2010.This improvement was seen across most of Modine’s end markets, including the commercial vehicle and off-highway markets.The commercial HVAC markets showed modest market demand growth.The Company’s business volumes improved in fiscal 2012 and were close to the pre-recessionary annual sales of approximately $1.6 billion.Over the last several years, the Company has implemented a number of cost and operational efficiency measures designed to improve our longer-term competitiveness, including the realignment of our manufacturing facilities, portfolio rationalization, capital allocation and selling, general and administrative (SG&A) cost containment.As volumes improve and the benefits of these actions translated into in the Company’s gross margin, which improved from 16.0 percent in fiscal 2011 to 16.3 percent in fiscal 2012.In addition, SG&A as a percentage of sales has declined from 13.1 percent in fiscal 2011 to 12.0 percent in fiscal 2012.With these improvements, the Company reported $67.5 million of earnings from operations in fiscal 2012, which exceeds the earnings from operations of $42.9 million reported in fiscal 2011. The improved sales volumes and lower cost structure of the Company, along with the absence of the loss on debt extinguishment, resulted in the improvement of earnings from continuing operations to $38.0 million, or $0.80 per fully diluted share during fiscal 2012.This represents an improvement from the earnings from continuing operations of $8.3 million, or $0.18 per fully diluted share reported during fiscal 2011. The Company measures its performance based on a return on average capital employed (ROACE) metric.The Company defines ROACE as income from operations, less a 30 percent income tax rate, less minority interest; divided by the average of debt plus Modine shareholders’ equity.The Company has established a goal of achieving a ROACE of 11 to 12 percent in the next few years with a longer term goal of 15 percent.ROACE is not a measure derived under generally accepted accounting principles (GAAP) and should not be considered as a substitute for any measure derived in accordance with GAAP.Management believes that ROACE provides investors with helpful information about the Company’s performance, and ability to provide an acceptable return on all the capital utilized by the Company, and fund growth.This measure may be inconsistent with similar measures presented by other companies.The following schedule provides a reconciliation of ROACE to the most directly comparable financial measures calculated and presented in accordance with GAAP for the years ended March 31, 2012 and March 31, 2011: Fiscal 2012 Fiscal 2011 Income from operations $ $ Tax applied at 30% rate ) ) After tax income from operations Less: Minority interest - Net operating profit after tax (NOPAT) $ $ Divided by: Average capital (debt + Modine shareholders' equity, last two year ends / divided by 2) $ $ Return on average capital employed % % ROACE improved from 6.3 percent in fiscal 2011 to 9.5 percent in fiscal 2012 primarily due to the 57 percent improvement in income from operations.As the Company looks forward into fiscal 2013, it anticipates that weaker economic conditions in several key markets, including Europe, South America, and Asia, along with planned wind downs of automotive programs may impact net sales unfavorably year over year.This, coupled with the restructuring plans in Europe, will make fiscal 2013 a transitional year. Revision to Prior Period Financial Statements The Company revised its fiscal 2010 and fiscal 2011 results in this report for errors identified relating to prior periods.See Note 1 of the Notes to Consolidated Financial Statements for further discussion of the revision. Products The Company offers a broad line of products that can be categorized generally as a percentage of net sales as follows: 2 Table of Contents Fiscal 2012 Fiscal 2011 Modules/Packages* 26
